DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 June 2022 has been entered.
 
Status of Claims and Other Notes
Claim(s) 1, 2, 5, 6, and 9–19 is/are pending.
Claim(s) 3, 4, 7, 8, and 20–23 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 February 2022 was filed after the mailing date of the final Office Action on 13 December 2021.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim(s) 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the negative terminal" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the negative cell terminal."
Claim 15 recites the limitation "the positive terminal" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the positive cell terminal."

Claim Rejections - 35 USC § 103
Claim(s) 1, 10–13, and 16–19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann et al. (DE 102013021549 A1, hereinafter Bachmann) in view of Kim et al. (WO 2017/082528 A1; see English language equivalent, US 2018/0159096 A1; hereinafter Kim) and Lee et al. (US 2011/0059347 A1, hereinafter Lee).
Regarding claims 1 and 2, Bachmann discloses a cell assembly (2, [0030]), comprising:
a cell frame (5) and a thermal plate (8, [0030]),
the thermal plate (8) being integrated into the cell frame (5, [0034]),
the cell frame (5) including a top wall and a bottom wall (FIG. 2, [0030]);
a lithium-ion pouch cell (6) comprising a first face and a second face opposite the first face, a positive cell terminal (7), and a negative cell terminal (7, [0030]),
the positive cell terminal (7) and the negative cell terminal (7) being arranged at an end of the pouch cell (6, [0030]),
the positive cell terminal (7) and the negative cell terminal (7) each being pre-bent substantially at a right angle respective to the first face of the pouch cell (6, [0031]); and
a compression element (9, [0032]); and
the cell frame (5) being configured to receive and house the pouch cell (6) and the compression element (9) in a space defined by the thermal plate (8) and the cell frame (5, [0030]);
the thermal plate (8) including a portion which extends through a wall of the cell frame (5, [0030]); and
a wall of the cell frame (5) including geometric features for supporting corresponding placement of the positive cell terminal (7) and the negative cell terminal (7, [0031]),
the geometric features including a plurality of recesses (FIG. 2, [0031]),
the plurality of recesses being shaped to receive the positive cell terminal (7) and the negative cell terminal (7, [0031]);
wherein the thermal plate (8) are in-molded in the cell frame (5, [0034]).
Bachmann does not explicitly disclose:
bus bars;
the bus bars being integrated into the cell frame,
wherein the bus bars are in-molded in the cell frame;
wherein the cell terminals are welded to the bus bars.
Kim discloses a cell assembly (10) comprising bus bars (67a) and a cell frame (14); the bus bars (67a) being integrated into the cell frame (14, [0069]), wherein the bus bars (67a) are in-molded in the cell frame (14, [0069]); wherein cell terminals (16) are welded to the bus bars 967, [0064]) to simplify the electric connection structure of the cell assembly (see battery module, [0085]). Bachmann and Kim are analogous art because they are directed to energy storage modules. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the cell assembly of Bachmann with the bus bars of Lim in order to simplify the electric connection structure of the cell assembly.
Modified Bachmann does not explicitly disclose:
the positive cell terminal and the negative cell terminal being arranged at a top end of the pouch cell,
the thermal plate including a bottom portion which extends through the bottom wall of the cell frame; and
the top wall of the cell frame including geometric features for supporting corresponding placement of the positive cell terminal and the negative cell terminal.
Lee discloses a cell assembly (400b) comprising a pouch cell (104) having a positive cell terminal (120) and a negative cell terminal (130) each being arranged at a top end of the pouch cell (104, [0111]); and a thermal plate (502) including a bottom portion (511) which extends through a bottom wall of a cell frame (300, [0111]); and a top wall of the cell frame (300) including geometric features for supporting corresponding placement of the positive cell terminal (120) and the negative cell terminal (130, [0111]) to effectively discharge heat generated from the cells while minimizing an increase in size (see battery module, [0113]). Bachmann and Lee are analogous art because they are directed to cell assemblies. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the cell terminals of Bachmann to be arranged at a top end of the pouch cell as taught by Lee and the bottom portion of the thermal plate of Bachmann to extend through the bottom wall of the cell frame as taught by Lee in order to effectively discharge heat generated from the cells while minimizing an increase in size.
Regarding claim 5, modified Bachmann discloses all claim limitations set forth above and further discloses a cell assembly:
wherein the pouch cell (6) is secured to the thermal plate (8) by one of a supported adhesive layer and a non-supported adhesive layer, which is at least partially applied on the thermal plate (8, [0031].
Regarding claim 6, modified Bachmann discloses all claim limitations set forth above and further discloses a cell assembly:
wherein the compression element (9) comprises at least one foam layer (FIG. 4, [0010]).
Regarding claim 11, Bachmann discloses a cell sub-module (1) comprising at least two cell assemblies (2, [0030])), each of the at least two cell assemblies (2) comprising:
a cell frame (5) and a thermal plate (8, [0030]),
the thermal plate (8) being integrated into the cell frame (5, [0034]),
the cell frame (5) including a top wall and a bottom wall (FIG. 2, [0030]);
a lithium-ion pouch cell (6) comprising a first face and a second face opposite the first face, a positive cell terminal (7), and a negative cell terminal (7, [0030]),
the positive cell terminal (7) and the negative cell terminal (7) being arranged at an end of the pouch cell (6, [0030]),
the positive cell terminal (7) and the negative cell terminal (7) each being pre-bent substantially at a right angle respective to the first face of the pouch cell (6, [0031]); and
a compression element (9, [0032]); and
the cell frame (5) being configured to receive and house the pouch cell (6) and the compression element (9) in a space defined by the thermal plate (8) and the cell frame (5, [0030]);
the thermal plate (8) including a portion which extends through a wall of the cell frame (5, [0030]); and
a wall of the cell frame (5) including geometric features for supporting corresponding placement of the positive cell terminal (7) and the negative cell terminal (7, [0031]),
the geometric features including a plurality of recesses (FIG. 2, [0031]),
the plurality of recesses being shaped to receive the positive cell terminal (7) and the negative cell terminal (7, [0031]); and
the at least two cell assemblies (2) being stacked such that the thermal plate (8) of a first cell assembly (2) of the at least two cell assemblies (2) contacts the compression element (9) of an adjacent cell assembly (2) of the at least two cell assemblies (2, [0030]), and
such that the cell terminals (7) of each cell assembly (2) are arranged on a first side of the cell sub-module (1, [0030]).
Bachmann does not explicitly disclose:
bus bars;
the bus bars being integrated into the cell frame.
Kim discloses a cell assembly (10) comprising bus bars (67a) and a cell frame (14); the bus bars (67a) being integrated into the cell frame (14, [0069]) to simplify the electric connection structure of the cell assembly (see battery module, [0085]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the cell assembly of Bachmann with the bus bars of Lim in order to simplify the electric connection structure of the cell assembly.
Modified Bachmann does not explicitly disclose:
the positive cell terminal and the negative cell terminal being arranged at a top end of the pouch cell,
the thermal plate including a bottom portion which extends through the bottom wall of the cell frame; and
the top wall of the cell frame including geometric features for supporting corresponding placement of the positive cell terminal and the negative cell terminal.
Lee discloses a cell assembly (400b) comprising a pouch cell (104) having a positive cell terminal (120) and a negative cell terminal (130) each being arranged at a top end of the pouch cell (104, [0111]); and a thermal plate (502) including a bottom portion (511) which extends through a bottom wall of a cell frame (300, [0111]); and a top wall of the cell frame (300) including geometric features for supporting corresponding placement of the positive cell terminal (120) and the negative cell terminal (130, [0111]) to effectively discharge heat generated from the cells while minimizing an increase in size (see battery module, [0113]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the cell terminals of Bachmann to be arranged at a top end of the pouch cell as taught by Lee and the bottom portion of the thermal plate of Bachmann to extend through the bottom wall of the cell frame as taught by Lee in order to effectively discharge heat generated from the cells while minimizing an increase in size.
Regarding claim 12, modified Bachmann discloses all claim limitations set forth above and further discloses a cell sub-module:
wherein the at least two cell assemblies (2) comprises three cell assemblies (2, [0030]).
Regarding claim 13, Bachmann discloses an energy storage module, comprising a housing (see battery housing, [0029]) having a thermal management feature (see cooling plate, [0030]); a plurality of cell sub-modules (1) arranged in the housing (FIG. 1, [0029]), each sub-cell module (1) comprising at least two cell assemblies (2, [0030]), each of the at least two cell assemblies (2) comprising:
a cell frame (5) and a thermal plate (8, [0030]),
the thermal plate (8) being integrated into the cell frame (5, [0034]),
the cell frame (5) including a top wall and a bottom wall (FIG. 2, [0030]);
a lithium-ion pouch cell (6) comprising a first face and a second face opposite the first face, a positive cell terminal (7), and a negative cell terminal (7, [0030]),
the positive cell terminal (7) and the negative cell terminal (7) being arranged at an end of the pouch cell (6, [0030]),
the positive cell terminal (7) and the negative cell terminal (7) each being pre-bent substantially at a right angle respective to the first face of the pouch cell (6, [0031]); and
a compression element (9, [0032]); and
the cell frame (5) being configured to receive and house the pouch cell (6) and the compression element (9) in a space defined by the thermal plate (8) and the cell frame (5, [0030]);
the thermal plate (8) including a portion which extends through a wall of the cell frame (5, [0030]); and
a wall of the cell frame (5) including geometric features for supporting corresponding placement of the positive cell terminal (7) and the negative cell terminal (7, [0031]),
the geometric features including a plurality of recesses (FIG. 2, [0031]),
the plurality of recesses being shaped to receive the positive cell terminal (7) and the negative cell terminal (7, [0031]); and
the at least two cell assemblies (2) being stacked such that the thermal plate (8) of a first cell assembly (2) of the at least two cell assemblies (2) contacts the compression element (9) of an adjacent cell assembly (2) of the at least two cell assemblies (2, [0030]), and
such that the cell terminals (7) of each cell assembly (2) are arranged on a first side of the cell sub-module (1, [0030]); and
the housing comprising a plurality of cavities (see battery housing, [0029]),
each configured to receive a corresponding one of the plurality of cell sub-modules (1, [0029]),
the cavities being defined by one of at least one wall of the housing and an internal partition (3) of the housing by at least two internal partitions (3) of the housing (FIG. 1, [0029]).
Bachmann does not explicitly disclose:
bus bars;
the bus bars being integrated into the cell frame.
Kim discloses a cell assembly (10) comprising bus bars (67a) and a cell frame (14); the bus bars (67a) being integrated into the cell frame (14, [0069]) to simplify the electric connection structure of the cell assembly (see battery module, [0085]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the cell assembly of Bachmann with the bus bars of Lim in order to simplify the electric connection structure of the cell assembly.
Modified Bachmann does not explicitly disclose:
the positive cell terminal and the negative cell terminal being arranged at a top end of the pouch cell,
the thermal plate including a bottom portion which extends through the bottom wall of the cell frame; and
the top wall of the cell frame including geometric features for supporting corresponding placement of the positive cell terminal and the negative cell terminal.
Lee discloses a cell assembly (400b) comprising a pouch cell (104) having a positive cell terminal (120) and a negative cell terminal (130) each being arranged at a top end of the pouch cell (104, [0111]); and a thermal plate (502) including a bottom portion (511) which extends through a bottom wall of a cell frame (300, [0111]); and a top wall of the cell frame (300) including geometric features for supporting corresponding placement of the positive cell terminal (120) and the negative cell terminal (130, [0111]) to effectively discharge heat generated from the cells while minimizing an increase in size (see battery module, [0113]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the cell terminals of Bachmann to be arranged at a top end of the pouch cell as taught by Lee and the bottom portion of the thermal plate of Bachmann to extend through the bottom wall of the cell frame as taught by Lee in order to effectively discharge heat generated from the cells while minimizing an increase in size.
Regarding claim 6, modified Bachmann discloses all claim limitations set forth above and further discloses an energy storage module, further comprising:
a sense line for measuring at least one of the voltage of a cell assembly of the at least two cell assemblies (2) of at least one cell sub-module (1) of the plurality of cell sub-modules (1, [0005]).
Regarding claim 17, modified Bachmann discloses all claim limitations set forth above and further discloses an energy storage module:
wherein the sense line further comprises at least one temperature sensor integrated into the sense line (see temperature measurement, [0005]).
Regarding claim 18, modified Bachmann discloses all claim limitations set forth above and further discloses an energy storage module:
wherein the housing of the energy storage module is configured to be closed by a cover element (see battery housing, [0029]).
Regarding claim 19, modified Bachmann discloses all claim limitations set forth above and further discloses an energy storage module:
wherein the energy storage module is a 12 volt lithium-ion starter battery (see start, [0030]),
the plurality of cell sub-modules (1) comprising four cell sub-modules (1, [0029]),
each of the at least two cell assemblies (2) of each of the plurality of cell sub-module comprising three cell assemblies (2, [0030]).

Claim(s) 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann (DE 102013021549 A1) in view of Kim (WO 2017/082528 A1; see English language                                                                                  equivalent, US 2018/0159096 A1) and Lee (US 2011/0059347 A1) as applied to claim(s) 1 and 13 above, and further in view of Zhao (US 2013/0306353 A1).
Regarding claims 9, 14, and 15, modified Bachmann discloses all claim limitations set forth above, but does not explicitly disclose a cell assembly or energy storage module:
wherein the bus bars of two adjacent cell sub-modules of the plurality of cell sub-modules are connected to each other by a metallic plate such that the two adjacent cell sub-modules are electrically connected in series (FIG. 1, [0007]),
wherein the respective cell assemblies of each cell sub-module are simultaneously electrically connected in parallel to each other (FIG. 1, [0007]).
Bachmann does not explicitly disclose:
wherein the bus bars comprise a Cu-bus bar for coupling to the negative cell terminal of the pouch cell and an Al-bus bar for coupling to the positive cell terminal of the pouch cell;
wherein the bus bars of two adjacent cell sub-modules are connected to each other by a bimetallic plate; and
wherein the bus bars comprise a Cu-bus bar and an Al-bus bar, and
wherein the bimetallic plate comprises a Cu-portion for connecting to the Cu-bus bar of the negative terminal and
wherein the bimetallic plate further comprises an Al-portion for connecting to the Al-bus bar of the positive terminal.
Zhao discloses a cell assembly comprising a Cu-bus bar (144) for coupling to a negative cell terminal (126) of a pouch cell (102, [0003]) and an Al-bus bar (142) for coupling to a positive cell terminal (124) of the pouch cell (102, [0065]); a bimetallic plate (140) connecting two adjacent cell sub-modules (102); wherein bus bars (260) comprise a Cu-bus bar (260) and an Al-bus bar (262, [0065]), and wherein the bimetallic plate (140) comprises a Cu-portion (144) for connecting to a Cu-bus bar (260) of a negative terminal (126) and an Al-portion (142) for connecting to an Al-bus bar (262) of a positive terminal (124, [0065]) to reduce the interface resistance (see low interface resistance, [0060]). Lee and Zhao are analogous art because they are directed to cell assemblies. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the bus bars of modified Lee as taught by Zhao in order to reduce the interface resistance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, 6, and 9–19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725